[Cite as Disciplinary Counsel v. Oglesby, 90 Ohio St. 3d 455, 2000-Ohio-94.]




                 OFFICE OF DISCIPLINARY COUNSEL v. OGLESBY.
      [Cite as Disciplinary Counsel v. Oglesby (2000), 90 Ohio St. 3d 455.]
Attorneys at law — Misconduct — Indefinite suspension — Failing to cooperate
       fully with monitor during probation — Neglect of an entrusted legal
       matter — Engaging in conduct adversely reflecting on fitness to practice
       law — Failing to seek lawful objectives of client — Damaging client
       during course of professional relationship — Failing to promptly pay
       client funds that client is entitled to receive.
 (No. 00-1100 — Submitted August 22, 2000 — Decided December 27, 2000.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                   Discipline of the Supreme Court, No. 99-26.
       On June 17, 1992, this court suspended respondent, Geoffrey Lynn
Oglesby of Sandusky, Ohio, Attorney Registration No. 0023949, from the
practice of law for one year with six months stayed provided that, among other
things, he complete two years of monitored probation after the termination of his
suspension. Disciplinary Counsel v. Oglesby (1992), 64 Ohio St. 3d 39, 591
N.E.2d 1214.     In December 1992, relator, Office of Disciplinary Counsel,
appointed attorney K. Ronald Bailey as a monitor for respondent.
       On October 25, 1999, relator filed a four-count amended complaint
charging respondent with failing to cooperate fully with his monitoring attorney
and with violating several Disciplinary Rules. Respondent answered, and the
matter was submitted to a panel of the Board of Commissioners on Grievances
and Discipline of the Supreme Court (“board”).
       The panel found that during his period of probation respondent failed to
keep his commitment to make monthly reports to and meet quarterly with his
monitoring attorney. Respondent met with Bailey three times in 1993 and only
twice in 1994. Thereafter, Bailey received only a few reports from respondent in
1995 and early 1996.
        The panel also found that in 1997 the court of appeals dismissed the
appeals of James Hammon and Bryant Jenkins from their respective criminal
convictions because in each case respondent, as court-appointed appellate
counsel, failed to file a brief for his clients after filing a notice of appearance. In
the same year, while representing Donald Walk, respondent failed to file a
praecipe and documenting statement after filing Walk’s notice of appeal, and that
case was dismissed.
        The panel found that in 1998 because of the error of a bank clerk,
respondent, who was owed $375 by a client, received a money order from her for
$5,375. Although the bank notified respondent of the error, respondent deposited
the funds in his personal account and failed to return the $5,000 to the bank until
after the hearing began in this case.
        Finally, the panel found that in August 1997, Russell Boyd, Sr. paid
respondent a $1,000 retainer to represent his son with respect to charges relating
to the operation of a motor vehicle. Respondent rejected Boyd’s suggestion that
his son turn himself over to the authorities and seek bail. Subsequently, after the
son was arrested, respondent failed to appear at the scheduled hearing in the son’s
case.   Instead, an associate of respondent appeared after the hearing was
concluded. When Boyd requested a refund of the retainer, respondent sent him
$600.
        The panel concluded that respondent’s failure to cooperate with his mentor
violated Gov.Bar R. V(9)(C)(1) (an attorney on probation shall meet with his
monitoring attorney at least quarterly after the first year of probation) and
V(9)(C)(3) (an attorney on probation shall cooperate fully with the monitoring
attorney). It further concluded that in his representation of Hammon and Jenkins
respondent violated DR 6-101(A)(3) (a lawyer shall not neglect an entrusted legal




                                          2
matter). It made no conclusions with respect to the Walk matter. It concluded
that by failing to promptly return funds to the bank, respondent violated DR 1-
102(A)(6) (a lawyer shall not engage in conduct that adversely reflects upon the
fitness to practice law).
        The panel finally concluded that respondent’s conduct in the Boyd matter
violated DR 6-101(A)(3), 7-101(A)(1) (a lawyer shall not fail to seek the lawful
objectives of the client), 7-101(A)(3) (a lawyer shall not damage the client during
the course of the professional relationship), 9-102(B)(4) (a lawyer shall promptly
pay to the client, funds that the client is entitled to receive) and 1-102(A)(6). The
panel recommended that respondent’s earlier probation be revoked and that
respondent be suspended for one year.
        The board adopted the findings of the panel and concluded that in failing
to cooperate with his monitor during his probation respondent violated Gov.Bar
R. V(9)(C)(1) and V(9)(C)(3), but violated no Disciplinary Rules. The board also
concluded that in the Hammon, Jenkins, and Walk matters, respondent violated
DR 6-101(A)(3), that in failing to return the funds to the bank promptly,
respondent violated DR 1-102(A)(6), and that in representing Boyd’s son, he
violated   DR     6-101(A)(3),     7-101(A)(1),   7-101(A)(3),   and   1-102(A)(6).
Additionally the board found that respondent’s failure to return the unearned
retainer promptly to Boyd violated DR 9-102(B)(4). The board recommended
that respondent be suspended from the practice of law for one year and that his
current probation be terminated.
                                 __________________
        Jonathan Coughlan, Disciplinary Counsel, and John K. McManus,
Assistant Disciplinary Counsel, for relator.
        Lurlia Oglesby, for respondent.
                                 __________________




                                          3
          Per Curiam. Having reviewed the record in this matter, we adopt the
findings and conclusions of the board. However, we believe that respondent
should be and he hereby is indefinitely suspended from the practice of law in
Ohio. Costs are taxed to respondent.
                                                           Judgment accordingly.
          MOYER, C.J., DOUGLAS, RESNICK, COOK and LUNDBERG STRATTON, JJ.,
concur.
          F.E. SWEENEY and PFEIFER, JJ., dissent and would suspend respondent for
two years.




                                         4